[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]         MEMORANDUM OF DECISION ON COUNSEL'S MOTION TO WITHDRAW
By his petition filed August 18, 2000, petitioner seeks a writ of habeas corpus. On March 16, 2000, Attorney Bruce B. McIntyre was appointed to represent petitioner. By motion filed December 10, 2002, Attorney McIntyre has moved for permission to withdraw as counsel for petitioner inasmuch as the attorney-client relationship has broken down irretrievably.
After hearing, it is deemed appropriate that the motion be granted. The Public Defender for the Judicial District of New London has indicated that another attorney will be appointed to represent petitioner.
Accordingly, the motion is granted and Attorney McIntyre may withdraw from the case upon the filing of an appearance by new counsel.
  Joseph J. Purtill Judge Trial Referee
CT Page 4077